Citation Nr: 1224534	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1954.  He also had National Guard service from January 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service.

2.  The Veteran suffers from tinnitus that is likely related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in August 2010.  That same month, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claims, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA outpatient treatment records, a September 2010 VA examination report, the Veteran's NGB Form 22, and statements in support of his claim.  The Veteran elected to not have a hearing in his case.  In this regard, the Board notes that it was determined by the National Personnel Records Center (NPRC) that the Veteran's service treatment records (STRs) were destroyed in the 1973 fire at the NPRC.  The Veteran's was apprised of this finding by a letter dated in December 2010.  Moreover, the Board finds that any further efforts to obtain the Veteran's STRs, to include any records from his National Guard service, would not aid in substantiating his hearing loss claim because, as will be discussed in further detail below, acoustic trauma has been conceded and the Veteran himself does not indicate the onset of hearing loss to be in service.  Indeed, the outcome of this case does not turn on the fact that hearing loss was not demonstrated in service.  Thus, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

Further, in September 2010, the Veteran was afforded a VA audiology examination.  The VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, recorded the Veteran's subjective complaints related to his disability as well as the Veteran's account of his in-service and post-service noise exposure, and provided an opinion as to the etiology of the Veteran's hearing loss.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim and the Board finds that the examiner's opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Evidence establishing a continuity of symptomatology may also be sufficient to substantiate the claim in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A.  Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma in service, asserting that he was exposed to noise from the firing of M-1 rifles during basic training and the firing of rifles and bazookas while stationed in Korea, and that he did not have the benefit of ear protection during that time.

As noted above, the Veteran was afforded a VA audiology examination in connection with his claim in September 2010.  The report of that examination, to include the Veteran's hearing questionnaire, reveals that the Veteran indicated decreased hearing for at least 10 years and noted noise exposure in service from rifles and bazookas and after service from farm equipment.  

Results of audiometric testing conducted as part of the September 2010 VA examination were, in relevant part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
105
105
LEFT
45
50
75
105
105

The VA audiologist diagnosed bilateral severe mostly sensorineural hearing loss, which she opined was not caused by, the result of, or aggravated by military service.  The audiologist based her opinion on the Veteran's limited noise exposure in service, his prolonged post-service noise exposure, and the Veteran's report that his hearing loss had its onset approximately 10 years earlier.  

At the outset, the Board notes that impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Thus, the evidence reflects that the Veteran has a current hearing disability for VA purposes.  Id.

Further, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  While a review of the Veteran's DD Form 214 fails to reveal a specific military occupational specialty, it does indicate that he was part of the Infantry and that he had foreign service in Korea.  Thus, the Board finds credible the Veteran's account of in-service noise exposure from the firing of bazookas and rifles, as it is consistent with the likely circumstances of his service.  As such, the question is one of nexus.  See Davidson, supra.  

In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim.  In this regard, the Board notes that the VA audiologist, after weighing the evidence of record, concluded that the Veteran's hearing loss was not related to service.  The audiologist relied on a number of factors, to include the extent of noise exposure in service, the prolonged noise exposure after service, and the length of time that had passed between the Veteran's separation from service in 1954 and his reported onset of hearing loss in approximately 2000.  The Board finds that, in light of the VA audiologist's negative nexus opinion, which is uncontradicted by any other competent evidence regarding etiology and which is supported by the reasons stated therein, there is no basis to establish service connection for hearing loss, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Indeed, there is simply insufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In finding that service connection for hearing loss is not warranted, the Board has considered the Veteran's assertion that his hearing loss is due to noise exposure in service.  However, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the Veteran's noted post-service noise exposure and the VA examiner's opinion to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that there is no evidence to suggest that sensorineural hearing loss manifested to a compensable degree within a year of the Veteran's separation from service, as the Veteran himself stated that he did not notice hearing loss until approximately 2000 and also indicated no prior hearing tests when he presented to VA in September 2010.  Accordingly, a presumption of service incurrence cannot be made.  38 C.F.R. §§ 3.307, 3.309.

Thus, although the Veteran believes his hearing loss to be related to his military service, the Board finds the medical evidence of record to be more probative on the issue of nexus.  The VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by this opinion because of the audiologist's expertise.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

B.  Tinnitus

With regard to the Veteran's claim of service connection for tinnitus, the Veteran also asserts that he has tinnitus that is related to acoustic trauma in service.  On an August 2010 audiology questionnaire, the Veteran described ringing in his ears that started in service.  On his hearing questionnaire, it was again noted that the Veteran has had ringing in his ears since service, but that the ringing would cease for three to four days at a time.  

The Board notes that it is unclear whether the April 2010 VA examiner affirmatively diagnosed the Veteran as having tinnitus.  Lay evidence, however, may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Given the Veteran's description of his symptoms, the Board finds that the evidence of record is sufficient to establish a diagnosis of tinnitus. 

As to the likelihood that the Veteran's tinnitus is related to service, the September 2010 VA audiologist concluded that it was less likely than not that the Veteran's present report of tinnitus was caused by or the result of noise exposure in service.  Rather, the audiologist indicated that it was far more likely that the Veteran's tinnitus was related to his non-military noise exposure, aging, and other factors.  In providing this opinion, however, it does not appear as though the audiologist considered the Veteran's specific assertion that his tinnitus actually began in service and has persisted since that time.  Nor did the audiologist provide any rationale for why she felt the Veteran's tinnitus was related to post-services causes as opposed to in-service noise exposure.

In this regard, the Board notes that the Veteran has consistently asserted that his tinnitus had its onset in service.  He has also indicated near-continuous tinnitus since service.  The Board finds no reason in the record before it to question the Veteran's credibility with regard to his statements concerning the onset and continuity of symptomatology of tinnitus, especially in light of the Veteran's missing STRs.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("If the [STRs] are not complete in relevant part, then silence in the [STRs] is merely the absence of evidence and not substantive negative evidence").  

As to the question of nexus, the Board notes that in March 2010, the Veterans Benefits Administration (VBA) published a training letter concerning the adjudication of claims for hearing loss and/or tinnitus. See VBA Training Letter 211D (10-02) ( March 18, 2010).  As indicated in Training Letter 10-02, '[t]innitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss."  In determining whether a medical opinion regarding nexus is required, Training Letter 10-02 sets forth the following standard: "If service treatment records mention a complaint of tinnitus and the veteran claims tinnitus and has current complaints of tinnitus, a medical opinion regarding possible causation is not required.  Service connection can be established without an opinion about the specific cause of the tinnitus because it began in service."  Id.

Here, the Board finds credible the Veteran's assertion that his tinnitus had its onset in service, as there is no evidence suggesting otherwise.  It has also been established that the Veteran was exposed to acoustic trauma in service.  Further, the Veteran has reported continuous ringing in his ears since service.  In light of the lay evidence of record and in consideration of Training Letter 10-02, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) ("[W]here the [STRs] are presumed destroyed the [Board]' s obligation . . . to consider carefully the benefit-of-the-doubt rule is heightened."); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


